Mebriok, C. J.,
concurring. The mode of seizing rights and credits under an attachment orfi. fa., has of late years occasioned great difficulty and difference of opinion. In regard to promissory notes and bills of exchange, this court *824regarding them as things, and mating no distinction between the debt, and evidence of debt, has required their actual seizure whenever practicable.
But it seems to me, that when a promissory note or bill of exchange has been put in suit and annexed to the petition, or has been offered in evidence, it not only loses its commercial character, but its very identity, and is incorporated into the record of which it forms an essential part.
It is no longer private property as a bill of exchange or promissory note. The debt of which it is the evidence, exists in favor of the holder, but the note or bill has become a portion of the records, and is under the control of the public authorities, who, while they have the custody of the same, have no interest or ownership therein.
The object of the garnishment is to compel the debtor of money or property to admit his indebtedness, in order that it may be applied to extinguish the debt of his creditor. C. P. 246.
He is to answer as to the money he owes, or the property he has in Ms possession. C. P. 247.
Now, as the Clerk is but the simple custodian of the papers filed in a cause ; as he has no control over them ; ás he cannot sell them, pledge them, use them in any way, or even suffer them to be taken from the files, without an order of the Judge, he has, in no legal sense, the possession of them. They are in the possession of the law, in gremio legis. How then can the garnishment be successfully addressed to the Clerk ? Suppose, as in this case, the Clerk answers that the notes are on file in his office, can the court order the Sheriff to sell them as personal property ? It may be the defendant in the action will have something to say. He may have formed his reconventional demand, or have some other reason to urge why the notes should not be taken from the files. Suppose the attachment issues from some other court, can the Judge of that other court order him to deliver documents, filed in his own court, to the Sheriff, to be sold ?
If interrogatories are to be propounded to any of the officers of court, they ought to be propounded to the Judge, who alone has the most 2J0wer over it, and who may authorize a paper (in a proper case) to be taken from the files— but this would be absurd. I have always thought, that when commercial paper is once'put in suit and filed, the debt loses its negotiable character, and the process of garnishment ought to issue against the defendant in such suit, and not against the Clerk or any other officer of court. The defendant is the debtor and not the Clerk, and the proceeding against the debtor directly, avoids circuity, and loads to a direct judgment at once, which cannot be accomplished in the circuitous proceeding against the Clerk. See 5 La. 486.
I think, therefore, that Jones acquired no rights by his garnishment of the Clerk, but as he may possibly have acquired some rights under his Missouri seizure, I concur in the decree which protects his right. Seo 2 Kent’s Com. 119.